Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-7, as filed 18 August 2021, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for reasons similar to those previously discussed regarding claim 2, because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious uninterruptible power supply system having uninterruptible power supply (UPS) with components/connections as recited, operating according to output voltage amplitude commands and output voltage angle commands communicated by an operation board and "a hold circuit that holds the output voltage amplitude command and the output voltage angle command to the inverter; and the uninterruptible power supply operates based on the output voltage amplitude command and the output voltage angle command to the inverter held in the hold circuit before an abnormality occurs in the communication when the abnormality occurs in the communication between the operation board and the uninterruptible power supply". As previously discussed, Nakahara and the prior art of record teaches UPS systems which comprise holder/data retention circuit holding communicated command from a controller to allow operation based on the held command when a communication abnormality occurs. Although Nakahara suggests other general control schemes providing synchronized voltage angle and voltage amplitude for the commands, Nakahara does not teach or suggest that these command values be provided 
Claims 2-5 are allowed for being dependent on claim 2.
Claim 6 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious an uninterruptible power supply system having combination of features including plurality of parallel uninterruptible power supplies (UPSs) with components as recited, including " an operation board that transmits a command periodically to the plurality of uninterruptible power supplies via communication", and " an inverter that converts the DC power supplied from the converter or the power storage into AC power based on the command when it is normally received via the communication; and a hold circuit that holds the command to the inverter; and the operation board receives, via the communication, information about whether each of the plurality of uninterruptible power supplies is operating or stopped, and stops an uninterruptible power 
Claim 7 recites an uninterruptible power supply having essentially the same components operated with operation board in essentially the same manner as recited in claim 1 as understood in light of the Specification/Drawings, and therefore overcomes the cited prior art of record by the same reasoning applied to claim 1 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID A SHIAO/Examiner, Art Unit 2836                             

/HAL KAPLAN/Primary Examiner, Art Unit 2836